EXHIBIT 10.5

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of October 2, 2017 (this “Agreement”), is
among R Squared Technologies Inc., a Delaware corporation (the “Company”), each
Subsidiary of the Company which shall become a party to this Agreement by
execution and delivery of the form annexed hereto as Annex A and the Guaranty
annexed thereto (each such Subsidiary, a “Guarantor” and together with the
Company, the “Debtors” and each individually, a “Debtor”), Chase Financing,
Inc., as collateral agent (the “Collateral Agent”) for the benefit of itself and
any other persons who are or become holders (collectively, the “Secured
Parties”) of the Company’s Secured Convertible Notes (collectively, the “Notes”)
issued pursuant to a securities purchase agreement dated the date hereof between
the Company and the investors named therein including any investors who
subsequently become party thereto (as the same may be amended, modified or
supplemented (the “Purchase Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Purchase Agreement, the Secured Parties have severally
agreed to extend loans to the Company evidenced by the Notes;

 

WHEREAS, pursuant to a certain Guaranty (“Guaranty”) dated the date of the
Additional Debtor Joinder, a form of which is annexed hereto as Annex A, each
Guarantor agrees to guarantee and act as surety for payment of the Notes, as
well as other obligations of the Company;

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, and as a condition to the extension of such loans, each Debtor has
agreed to execute and deliver to the Collateral Agent this Agreement and to
grant Collateral Agent, for the ratable benefit of the Secured Parties, a
security interest in certain property of such Debtor to secure the prompt
payment, performance and discharge in full of all of the Debtors’ obligations
under the Notes and Transaction Documents.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 8 or 9 of the UCC (such as
“account,” “chattel paper,” “commercial tort claim,” “deposit account,”
“document,” “equipment,” “fixtures,” “general intangibles,” “goods,”
“instruments,” “inventory,” “investment property,” “letter-of-credit rights,”
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 8 or 9 of the UCC, as applicable. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement.

 

(a) “Collateral” means the collateral in which the Collateral Agent is granted a
security interest by this Agreement and which shall include all personal
property of the Debtors including all personal property listed below, whether
presently owned or existing or hereafter acquired or coming into existence,
wherever situated, and all additions and accessions thereto and all
substitutions and replacements thereof, and all proceeds, products and accounts
thereof, including, without limitation, all proceeds from the disposition, sale
or transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith, and all dividends, interest, cash, notes,
securities, equity interest or other property at any time and from time to time
acquired, receivable or otherwise distributed in respect of, or in exchange for,
any or all of the Pledged Securities (as defined below):

 

  1

   



 

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents (as defined
herein), agreements related to the Pledged Securities (as defined herein),
licenses, distribution and other agreements, computer software (whether
“off-the-shelf,” licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights, any
other Intellectual Property, and income tax refunds;

 

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods, raw
materials, timber cut or to be cut, oil, gas, hydrocarbons, and minerals
extracted or to be extracted, equipment, motor vehicles and trucks which any of
the same may represent, and all right, title, security and guaranties with
respect to each account, including any right of stoppage in transit;

 

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

 

(v) All commercial tort claims;

 

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

 

(vii) All investment property;

 

(viii) All supporting obligations;

 

(ix) All files, records, books of account, business papers, and computer
programs; and

 

(x) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect Subsidiary of any Debtor obtained in the future,
and, in each case, all certificates representing such shares and/or equity
interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

  2

   



 

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all patents of the
United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, (vii) any items included in the
definition of Intellectual Property Rights as defined in the Securities Purchase
Agreement and not set forth above, and (viii) all causes of action for
infringement of the foregoing.

 

(c) “Majority in Interest” means, at any time of determination, the holders of
more than fifty percent (50%) (based on then-outstanding principal amounts and
accrued interest of Notes at the time of such determination) of the Notes.

 

(d) “Necessary Endorsement” means undated stock powers endorsed in blank and
other proper instruments of assignment duly executed and such other instruments
or documents as the Collateral Agent (as that term is defined below) may
reasonably request.

 

(e) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Notes, the Guaranty and obligations under any other
Transaction Document, instrument, agreement or other document executed and/or
delivered in connection herewith or therewith in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Notes and any other Transaction Documents,
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

 

  3

   



 

(f) “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

 

(g) “Pledged Securities” shall have the meaning ascribed to such term in Section
4(i).

 

(h) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Notes and to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the Obligations, each Debtor hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Secured Parties a security interest in
and to, a lien upon and a right of set-off against all of their respective
right, title and interest of whatsoever kind and nature in and to, the
Collateral (a “Security Interest” and, collectively, the “Security Interests”).

 

3. Delivery of Certain Collateral. At any time at the request of the Collateral
Agent, each Debtor shall deliver or cause to be delivered to the Collateral
Agent, any and all certificates and other instruments or documents representing
any of the Collateral, in each case, together with all Necessary Endorsements.

 

4. Representations, Warranties, Covenants and Agreements of the Debtors. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Parties and Collateral Agent concurrently herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, as of the date hereof, each Debtor represents and warrants to, and,
until the repayment in full of the Obligations, covenants and agrees with, the
Secured Parties as follows:

 

(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated herein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement, when executed and
delivered, will constitute the legal, valid and binding obligation of each
Debtor, enforceable against each Debtor in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

 

  4

   



 

(b) The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as specifically set
forth on Schedule A, each Debtor is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property or on the Collateral except for Permitted Liens (as defined
in the Securities Purchase Agreement), which are identified on Schedule B
hereto. Except as disclosed on Schedule A and except for Collateral to be held
by the Collateral Agent, no Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.

 

(c) Except for Permitted Liens and except as set forth on Schedule B attached
hereto, the Debtors are the sole owners of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interests. Except for
Permitted Liens and except as set forth on Schedule B attached hereto, there is
not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, license or transfer
or any notice of any of the foregoing (other than those that will be filed in
favor of the Secured Parties pursuant to this Agreement) covering or affecting
any of the Collateral.

 

(d) No written claim has been received that any Collateral or any Debtor’s use
of any Collateral violates the rights of any third party. There has been no
adverse decision to any Debtor’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to any Debtor’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of any
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 

(e) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral except in the ordinary
course of sales unless it delivers to the Secured Parties at least 15 days prior
to such relocation (i) written notice of such relocation and the new location
thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interests to create in favor of the Secured Parties a valid, perfected
and continuing perfected first priority lien in the Collateral, except as
otherwise permitted hereby.

 

(f) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral, subject only to Permitted Liens securing the payment
and performance of the Obligations. Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral that may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected. Except for the filing of the Uniform
Commercial Code financing statements referred to in the immediately following
paragraph, the recordation of the Intellectual Property Security Agreement (as
defined below) with respect to copyrights and copyright applications in the
United States Copyright Office referred to in paragraph (m), the execution and
delivery of deposit account control agreements satisfying the requirements of
Section 9-104(a)(2) of the UCC with respect to each deposit account of the
Debtors, and the delivery of the certificates and other instruments provided in
Section 3, no action is necessary to create, perfect or protect the security
interests created hereunder. Without limiting the generality of the foregoing,
except for the filing of said financing statements, the recordation of said
Intellectual Property Security Agreement, and the execution and delivery of said
deposit account control agreements, no consent of any third parties and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation or perfection of
the Security Interests created hereunder in the Collateral or (iii) the
enforcement of the rights of the Collateral Agent and the Secured Parties
hereunder.

 

  5

   



 

(g) Each Debtor hereby authorizes the Collateral Agent to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by it
and authorizes Collateral Agent to take any other action in Collateral Agent’s
absolute discretion to effectuate, memorialize and protect Secured Parties’
interest and rights under this Agreement.

 

(h) The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or, to the knowledge of any Debtor, any judgment, decree, order or
award of any court, governmental body or arbitrator or any applicable law, rule
or regulation applicable to any Debtor or (ii) to the knowledge of each Debtor,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing any Debtor’s debt or otherwise) or other understanding to
which such Debtor is a party or by which any property or asset of any Debtor is
bound or affected. If any, all required consents (including, without limitation,
from stockholders or creditors of any Debtor) necessary for any Debtor to enter
into and perform its obligations hereunder have been obtained.

 

(i) The capital stock and other equity interests listed on Schedule H hereto
(the “Pledged Securities”) represent all of the capital stock and other equity
interests of each Subsidiary, and represent all capital stock and other equity
interests owned, directly or indirectly, by the Company. All of the Pledged
Securities, if applicable, are validly issued, fully paid and nonassessable, and
the Company is the legal and beneficial owner of the Pledged Securities, free
and clear of any lien, security interest or other encumbrance except for the
security interests created by this Agreement and other Permitted Liens.

 

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

 

(k) Except for Permitted Liens, each Debtor shall at all times maintain the
liens and Security Interests provided for hereunder as valid and perfected first
priority liens and security interests in the Collateral in favor of the Secured
Parties until this Agreement and the Security Interest hereunder shall be
terminated pursuant to Section 14 hereof. Each Debtor hereby agrees to defend
the same against the claims of any and all persons and entities. Each Debtor
shall safeguard and protect all Collateral for the account of the Secured
Parties. Upon request of the Collateral Agent, each Debtor will sign and deliver
to the Collateral Agent on behalf of the Secured Parties at any time or from
time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to the Collateral Agent and will pay the cost of filing
the same in all public offices wherever filing is, or is deemed by the
Collateral Agent to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, each Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and each Debtor
shall obtain and furnish to the Collateral Agent from time to time, upon demand,
such releases and/or subordinations of claims and liens (other than Permitted
Liens) that may be required to maintain the priority of the Security Interest
hereunder.

 

(l) Other than with respect to Permitted Liens, no Debtor will transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by a Debtor in its
ordinary course of business, sales of inventory by a Debtor in its ordinary
course of business and disposition of obsolete equipment) without the prior
written consent of the Collateral Agent. The foregoing notwithstanding, Debtors
may replace noncash components of the Collateral with a cash or Cash Equivalent
deposit made at an institution subject to a cash account control agreement
acceptable to the Secured Parties, provided the amount of cash deposited subject
to such agreement is not less than the highest amount of the Obligations that
may be outstanding pursuant to the Transaction Documents. Cash Equivalent shall
mean U.S. government Treasury bills, bank certificates of deposit, bankers'
acceptances, corporate commercial paper and other money market instruments.

 

  6

   



 

(m) Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

 

(n) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. Each Debtor shall cause each insurance policy issued
in connection herewith to provide, and the insurer issuing such policy to
certify to the Collateral Agent, that (a) the Collateral Agent will be named as
lender loss payee and additional insured under each such insurance policy; and
(b) if such insurance is proposed to be cancelled or materially changed for any
reason whatsoever, such insurer or the Company will promptly notify the
Collateral Agent. In addition, the Collateral Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the Company or the insurer of any such
default. If no Event of Default (as defined in the Notes) exists and if the
proceeds arising out of any claim or series of related claims do not exceed
$100,000, loss payments in each instance will be applied by the applicable
Debtor to the repair and/or replacement of property with respect to which the
loss was incurred to the extent reasonably feasible, and any loss payments or
the balance thereof remaining, to the extent not so applied, shall be payable to
the applicable Debtor; provided , however , that payments received by any Debtor
after an Event of Default occurs and is continuing or in excess of $100,000 for
any occurrence or series of related occurrences shall be paid to the Collateral
Agent on behalf of the Secured Parties and, if received by such Debtor, shall be
held in trust for the Secured Parties and immediately paid over to the
Collateral Agent unless otherwise directed in writing by the Collateral Agent.
Copies of such policies or the related certificates, in each case, naming the
Collateral Agent as lender loss payee and additional insured shall be delivered
to the Collateral Agent at least annually and at the time any new policy of
insurance is issued.

 

(o) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise Collateral Agent promptly, in sufficient detail, of any material adverse
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest.

 

(p) Each Debtor shall promptly execute and deliver to the Collateral Agent such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Collateral Agent may from time to time request and may in
its sole discretion deem necessary to perfect, protect or enforce the Secured
Parties’ security interest in the Collateral including, without limitation, one
or more deposit account control agreements, and if applicable, the execution and
delivery of a separate security agreement with respect to each Debtor’s
Intellectual Property (“Intellectual Property Security Agreement”) in which the
Secured Parties have been granted a security interest hereunder, all
substantially in forms reasonably acceptable to the Collateral Agent, which
Intellectual Property Security Agreement, and other such documents and
agreements other than as stated therein, shall be subject to all of the terms
and conditions hereof.

 

(q) Each Debtor shall permit the Collateral Agent and its representatives and
agents to inspect the Collateral during normal business hours and upon
reasonable prior notice, and to make copies of records pertaining to the
Collateral as may be reasonably requested by the Collateral Agent from time to
time.

 

  7

   



 

(r) Each Debtor shall take commercially reasonable steps necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

 

(s) Each Debtor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
such Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.

 

(t) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished and in light of
the circumstances under which such statements were made.

 

(u) Each Debtor shall at all times preserve and keep in full force and effect
its existence and good standing and any rights and franchises material to its
business.

 

(v) No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or add any new fictitious name unless it provides at least
15 days prior written notice to the Collateral Agent of such change and, at the
time of such written notification, such Debtor provides any financing statements
or fixture filings necessary to perfect and continue the perfection of the
Security Interests granted and evidenced by this Agreement.

 

(w) Except in the ordinary course of business, no Debtor may consign any of its
inventory or sell any of its on bill and hold, sale or return, sale on approval,
or other conditional terms of sale without the consent of the Collateral Agent
which shall not be unreasonably withheld.

 

(x) No Debtor may relocate its chief executive office to a new location without
providing 15 days prior written notification thereof to the Secured Parties and
provided that at the time of such written notification, such Debtor provides any
financing statements necessary to perfect and continue the perfection of the
Security Interests granted and evidenced by this Agreement.

 

(y) Each Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth each Debtor’s organizational identification number or, if
any Debtor does not have one, states that one does not exist.

 

(z)

 

(i) The actual name of each Debtor is the name set forth in Schedule D attached
hereto;

 

(ii) no Debtor has any trade names except as set forth on Schedule E attached
hereto;

 

(iii) no Debtor has used any name other than that stated in the preamble hereto
or as set forth on Schedule E for the preceding five years; and

 

(iv) no entity has merged into any Debtor or been acquired by any Debtor within
the past five years except as set forth on Schedule E.

 

  8

   



 

(aa) At any time that any Collateral consists of instruments, certificated
securities or other items that require or permit possession by a secured party
to perfect the security interest created hereby, the applicable Debtor shall
deliver such Collateral to the Collateral Agent.

 

(bb) During the continuance of an Event of Default, each Debtor, in its capacity
as issuer, hereby agrees to comply with any and all orders and instructions of
Collateral Agent regarding the Pledged Securities consistent with the terms of
this Agreement without the further consent of any Debtor as contemplated by
Section 8-106 (or any successor section) of the UCC. Further, each Debtor
agrees, solely with respect to the Pledged Securities, that it shall not enter
into a similar agreement (or one that would confer “control” within the meaning
of Article 8 of the UCC) with any other person or entity.

 

(cc) each Debtor shall cause all tangible chattel paper constituting Collateral
to be delivered to the Collateral Agent or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement. To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor section thereto).

 

(dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall at the request of the Collateral Agent
cause such an account control agreement, in form and substance in each case
satisfactory to the Collateral Agent, to be entered into and delivered to the
Collateral Agent for the benefit of the Secured Parties.

 

(ee) To the extent that any Collateral consists of letter-of-credit rights, the
applicable Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Parties.

 

(ff) To the extent that any Collateral is in the possession of any third party,
the applicable Debtor shall join with the Collateral Agent in notifying such
third party of the Secured Parties’ security interest in such Collateral and
shall use commercially reasonable efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Collateral Agent.

 

(gg) If any Debtor shall at any time hold or acquire Collateral consisting of a
commercial tort claim, such Debtor shall promptly notify the Secured Parties in
a writing signed by such Debtor of the particulars thereof and grant to the
Secured Parties in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Collateral Agent.

 

(hh) Each Debtor shall promptly provide written notice to the Collateral Agent
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Collateral Agent an assignment of claims for such
accounts and cooperate with the Collateral Agent in taking any other steps
required, in its judgment, under the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof.

 

  9

   



 

(ii) The Company shall cause each Subsidiary of the Company to promptly become a
party hereto (an “Additional Debtor”), by executing and delivering an Additional
Debtor Joinder substantially in the form of Annex A attached hereto and comply
with the provisions hereof applicable to the Debtors. Concurrent therewith, the
Additional Debtor shall deliver replacement schedules for, or supplements to all
other Disclosure Schedules to (or referred to in) this Agreement, as applicable,
which replacement schedules shall supersede, or supplements shall modify, the
Schedules then in effect. The Additional Debtor shall also deliver such opinions
of counsel, authorizing resolutions, good standing certificates, incumbency
certificates, organizational documents, financing statements and other
information and documentation as the Collateral Agent may reasonably request.
Upon delivery of the foregoing to the Collateral Agent, the Additional Debtor
shall be and become a party to this Agreement with the same rights and
obligations as the Debtors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Debtor Joinder (other than
representations and warranties that specifically refer to an earlier date), and
all references herein to the “Debtors” shall be deemed to include each
Additional Debtor.

 

(jj) Each Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Notes.

 

(kk) Each Debtor shall register the pledge of the applicable Pledged Securities
on the books of such Debtor. Each Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Collateral Agent on the books of such issuer. Further, except with
respect to certificated securities delivered to the Collateral Agent, the
applicable Debtor shall deliver to Collateral Agent an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Collateral Agent during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of the Collateral Agent, will take such steps as may be necessary
to effect the transfer, and will comply with all other instructions of the
Collateral Agent regarding such Pledged Securities without the further consent
of the applicable Debtor.

 

(ll) In the event that, upon an occurrence of an Event of Default, Collateral
Agent shall sell all or any of the Pledged Securities to another party or
parties (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, each Debtor shall, to the extent applicable: (i)
deliver to Collateral Agent or the Transferee, as the case may be, the articles
of incorporation, bylaws, minute books, stock certificate books, corporate
seals, deeds, leases, indentures, agreements, evidences of indebtedness, books
of account, financial records and all other Organizational Documents and records
of the Debtors and their direct and indirect subsidiaries; (ii) use its
commercially reasonable efforts to obtain resignations of the persons then
serving as officers and directors of the Debtors and their direct and indirect
subsidiaries, if so requested; and (iii) use its commercially reasonable efforts
to obtain any approvals that are required by any governmental or regulatory body
in order to permit the sale of the Pledged Securities to the Transferee or the
purchase or retention of the Pledged Securities by Collateral Agent and allow
the Transferee or Collateral Agent to continue the business of the Debtors and
their direct and indirect subsidiaries.

 

(mm) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall (i) cause to be registered at the United States
Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Collateral Agent notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.

 

  10

   



 

(nn) Each Debtor will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be reasonably necessary or
desirable, or as the Collateral Agent may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Collateral Agent to exercise and enforce Collateral
Agent’s rights and remedies hereunder and with respect to any Collateral or to
otherwise carry out the purposes of this Agreement.

 

(oo) Schedule F attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by any of the Debtors as of the date hereof. Schedule F lists all material
licenses in favor of any Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtors have been duly recorded at the United States Patent
and Trademark Office and all material copyrights of the Debtors have been duly
recorded at the United States Copyright Office.

 

(pp) Except as set forth on Schedule G attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

 

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Collateral
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

 

6. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the Notes) under the
Notes;

 

(b) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;

 

(c) The failure by any Debtor to observe or perform any of its obligations
hereunder or under any other Transaction Document (other than the Notes, which
shall be covered by Section 6(a) above) for five (5) days after delivery to such
Debtor of notice of such failure by or on behalf of a Secured Party or ten (10)
days after any Debtor otherwise becomes aware or should have become aware of
such non-observance or non-performance; or

 

(d) If any material provision of this Agreement shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by any Debtor, or a proceeding shall be commenced by any Debtor, or
by any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement.

 

  11

   



 

7. Duty to Hold In Trust.

 

(a) During the continuance of an Event of Default, each Debtor shall, upon
receipt of any revenue, income, dividend, interest or other sums subject to the
Security Interests, whether payable pursuant to the Notes or otherwise, or of
any check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Collateral Agent for distribution to the Secured Parties, pro-rata in
proportion to their respective then-currently outstanding principal amount of
Notes for application to the satisfaction of the Obligations (and if any Note is
not outstanding, pro-rata in proportion to the initial purchases of the
remaining Notes).

 

(b) If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) hold the same in trust on behalf of and
for the benefit of the Secured Parties; and (ii) to deliver any and all
certificates or instruments evidencing the same to Collateral Agent on or before
the close of business on the fifth Business Day following the receipt thereof by
such Debtor, in the exact form received together with the Necessary
Endorsements, to be held by Collateral Agent subject to the terms of this
Agreement as Collateral.

 

8. Rights and Remedies Upon Default.

 

(a) After the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right to exercise all of the remedies conferred
hereunder and under the Notes, and the Collateral Agent shall have all the
rights and remedies of a secured party under the UCC. Without limitation, the
Collateral Agent, for the benefit of the Secured Parties, shall have the
following rights and powers:

 

(i) The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, so long as the same can be accomplished without
breach of the peace and otherwise in compliance with applicable law, and each
Debtor shall assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Debtor’s premises or elsewhere, and make available to the Collateral Agent,
without rent, all of such Debtor’s respective premises and facilities for the
purpose of the Collateral Agent taking possession of, removing or putting the
Collateral in saleable or disposable form.

 

(ii) Upon notice to the Debtors by Collateral Agent, all rights of each Debtor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Collateral Agent shall have the right to receive, for
the benefit of the Secured Parties, any interest, cash dividends or other
payments on the Collateral and, at the option of Collateral Agent, to exercise
in such Collateral Agent’s discretion all voting rights pertaining thereto.
Without limiting the generality of the foregoing, Collateral Agent shall have
the right (but not the obligation) to exercise all rights with respect to the
Collateral as if it were the sole and absolute owner thereof, including, without
limitation, to vote and/or to exchange, at its sole discretion, any or all of
the Collateral in connection with a merger, reorganization, consolidation,
recapitalization or other readjustment concerning or involving the Collateral or
any Debtor or any of its direct or indirect subsidiaries.

 

  12

   



 

(iii) The Collateral Agent shall have the right to seek an Order from a court
appointing a Trustee to operate the business of each Debtor using the Collateral
and shall have the right to assign, sell, lease or otherwise dispose of and
deliver all or any part of the Collateral, at public or private sale or
otherwise, either with or without special conditions or stipulations, for cash
or on credit or for future delivery, in such parcel or parcels and at such time
or times and at such place or places, and upon such terms and conditions as are
commercially reasonable. Upon each such sale, lease, assignment or other
transfer or disposition of Collateral, the Collateral Agent, for the benefit of
the Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.

 

(iv) The Collateral Agent shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Collateral Agent, on behalf of the Secured
Parties, and to enforce the Debtors’ rights against such account debtors and
obligors.

 

(v) The Collateral Agent, for the benefit of the Secured Parties, may (but is
not obligated to) direct any financial intermediary or any other person or
entity holding any investment property to transfer the same to the Collateral
Agent, on behalf of the Secured Parties, or its designee.

 

(vi) The Collateral Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the
Collateral Agent or any purchaser of any Collateral.

 

(b) The Collateral Agent shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Collateral Agent may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Collateral Agent sells any of the
Collateral on credit, the Debtors will only be credited with payments actually
made by the purchaser. In addition, each Debtor waives any and all rights that
it may have to a judicial hearing in advance of the enforcement of any of the
Collateral Agent’s rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.

 



(c) If any notice to Debtor of the sale or other disposition of Collateral is
required by then applicable law, five (5) business days prior written notice
(which Debtor agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtor of the time and place
of any sale of Collateral. The rights granted in this Section are in addition to
any and all rights available to Collateral Agent under the Uniform Commercial
Code.

 

(d) For the purpose of enabling the Collateral Agent to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Debtor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Debtor) to use, license or sublicense during the
continuance of an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

  13

   



 

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, if any, to the
reasonable attorneys’ fees and expenses incurred by the Collateral Agent in
enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on the amounts then
owing under the Notes at the time of any such determination), and then to the
payment of any other amounts required by applicable law, after which the Secured
Parties shall pay to the applicable Debtor any surplus proceeds. If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Debtors will be liable for the deficiency, together with interest
thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency. To the extent
permitted by applicable law, each Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.

 

10. Securities Law Provision. Each Debtor recognizes that Collateral Agent may
be limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may reasonably be obliged to resort to one or more sales
to a restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Collateral Agent has no obligation to delay the sale of
any Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. Each Debtor shall
cooperate with Collateral Agent in its attempt to satisfy any requirements under
the Securities Laws (including, without limitation, registration thereunder if
requested by Collateral Agent) applicable to the sale of the Pledged Securities
by Collateral Agent.

 

11. Costs and Expenses. Each Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Collateral Agent. The Debtors shall also pay all other claims and charges which
in the reasonable opinion of the Collateral Agent is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein. The Debtors will also, upon demand, pay to the Collateral Agent the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Collateral
Agent, for the benefit of the Secured Parties, may incur in connection with (i)
the enforcement of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral, or
(iii) the exercise or enforcement of any of the rights of the Secured Parties
under the Notes. Until so paid, any fees payable hereunder shall be added to the
principal amount of the Notes and shall bear interest at the Default Rate.

 

  14

   



 

12. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Collateral Agent nor
any Secured Party (i) has any duty (either before or after an Event of Default)
to collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral, or (ii) has any obligation to clean-up or otherwise
prepare the Collateral for sale, and (b) each Debtor shall remain obligated and
liable under each contract or agreement included in the Collateral to be
observed or performed by such Debtor thereunder. Neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating to
any of the Collateral, nor shall the Collateral Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any Secured Party
in respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Collateral Agent or to which the
Collateral Agent or any Secured Party may be entitled at any time or times.

 

13. Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or non-perfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any Obligations secured hereby.

 

14. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Notes have been indefeasibly paid in
full and all other Obligations have been paid or discharged; provided, however,
that all indemnities of the Debtors contained in this Agreement (including,
without limitation, Annex B hereto) shall survive and remain operative and in
full force and effect regardless of the termination of this Agreement.

 

  15

   



 

15. Power of Attorney; Further Assurances.

 

(a) Each Debtor authorizes the Collateral Agent, and does hereby make,
constitute and appoint the Collateral Agent and its officers, agents, successors
or assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Collateral Agent or such
Debtor, after the occurrence and during the continuance of an Event of Default,
(i) to endorse any note, checks, drafts, money orders or other instruments of
payment (including, without limitation, payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Collateral Agent; (ii) to sign and endorse any financing
statement pursuant to the UCC or any invoice, freight or express bill, bill of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Collateral Agent, and at the expense of
the Debtors, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Collateral
Agent deems necessary to protect, preserve and realize upon the Collateral and
the Security Interests granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Debtors might or
could do; and each Debtor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor is subject or to which any Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

 

(b) On a continuing basis, each Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Collateral Agent, to perfect the Security Interest granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Collateral Agent the grant or perfection
of a perfected security interest in all the Collateral under the UCC.

 

(c) Each Debtor hereby irrevocably appoints the Collateral Agent as such
Debtor’s attorney-in-fact, with full authority in the place and instead of such
Debtor and in the name of such Debtor, from time to time in the Collateral
Agent’s discretion, to take any action permitted under this Agreement and to
execute any instrument which the Collateral Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
such Debtor where permitted by law, which financing statements may (but need
not) describe the Collateral as “all assets” or “all personal property” or words
of like import, and ratifies all such actions taken by the Collateral Agent.
This power of attorney is coupled with an interest and shall be irrevocable for
the term of this Agreement and thereafter as long as any of the Obligations
shall be outstanding.

 

  16

   



 

16. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by a reputable overnight courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (i) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Business
Day during normal business hours), or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business
hours), (ii) on the first Business Day following the date deposited with an
overnight courier service with charges prepaid, or (iii) on the fifth Business
Day following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

  



 

To Debtors, to:

 

R Squared Technologies Inc.

1040 Old Spanish Trail, Suite 60

Slidell, LA 70458

Attn: Rob Damare’, CEO

Fax: (413) 845-0739

 

 

 

With a copy by fax only to

(which shall not constitute notice):

 

 

 

To Secured Parties, to:

 

the address and facsimile number set forth on the Omnibus Secured Party
Signature Page attached hereto.

 

 

 

With a copy by fax only to

(which shall not constitute notice):

 

 

 

 

 

Attn: _________________

Fax: __________________

 

 

 

To the Collateral Agent:

 

Chase Financing, Inc.

c/o Elienberg & Krause LLP

11 East 44th Street, 19th Floor

New York, New York 10017

Fax: (212) 986-2399



 

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Collateral Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.

 

  17

   



 

18. Appointment of Collateral Agent. The Secured Parties hereby appoint Chase
Financing, Inc. to act as their agent (“Collateral Agent”) for purposes of
exercising any and all rights and remedies of the Secured Parties hereunder.
Such appointment shall continue until revoked in writing by a Majority in
Interest, at which time a Majority in Interest shall appoint a new Collateral
Agent. The Collateral Agent shall have the rights, responsibilities and
immunities set forth in Annex B hereto.

 

19. Miscellaneous.

 

(a) No course of dealing between the Debtors and the Collateral Agent, nor any
failure to exercise, nor any delay in exercising, on the part of the Collateral
Agent, any right, power or privilege hereunder or under the Notes shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Collateral Agent with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. Notwithstanding and
without limiting any provision of the Purchase Agreement, in the event of a
discrepancy or inconsistency between this Agreement and the Purchase Agreement,
this Agreement shall control. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Debtors and Collateral Agent or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

  18

   



 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Debtors may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of a Majority in Interest (other than by merger). Any Secured Party may
assign any or all of its rights under this Agreement to any Person to whom such
Secured Party assigns or transfers any Obligations, provided such transferee
agrees in writing to be bound, with respect to the transferred Obligations, by
the provisions of this Agreement that apply to the “Secured Parties.”

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 



(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Notes (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. Each Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such signature were the original thereof.

 

(j) All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Parties hereunder.

 

(k) Each Debtor shall indemnify, reimburse and hold harmless the Collateral
Agent and the Secured Parties and their respective partners, members,
shareholders, officers, directors, employees and agents (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction. This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Notes, the Securities
Purchase Agreement (as such term is defined in the Notes) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

 

  19

   



 

(l) Nothing in this Agreement shall be construed to subject Collateral Agent or
any Secured Party to liability as a partner in any Debtor or any if its direct
or indirect subsidiaries that is a partnership or as a member in any Debtor or
any of its direct or indirect subsidiaries that is a limited liability company,
nor shall Collateral Agent or any Secured Party be deemed to have assumed any
obligations under any partnership agreement or limited liability company
agreement, as applicable, of any such Debtor or any if its direct or indirect
subsidiaries or otherwise, unless and until any such Secured Party exercises its
right to be substituted for such Debtor as a partner or member, as applicable,
pursuant hereto.

 

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

 

[SIGNATURE PAGES FOLLOW]

 

  20

   





IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 





 

COMPANY:

 

 

 

 

 

 

R SQUARED TECHNOLOGIES INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Rob Damare’

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT

 

 

 

 

 

 

CHASE FINANCING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 



 

  21

   



 

OMNIBUS SECURED PARTY SIGNATURE PAGE TO R SQUARED TECHNOLOGIES INC.

SECURITY AGREEMENT

 

The undersigned, in its capacity as a Secured Party, hereby executes and
delivers the Security Agreement to which this signature page is attached and
agrees to be bound by the Security Agreement on the date set forth on the first
page of the Security Agreement. This counterpart signature page, together with
all counterparts of the Security Agreement and signature pages of the other
parties named therein, shall constitute one and the same instrument in
accordance with the terms of the Security Agreement.

  

    



 

 

 

[Print Name of Investor]

 

 

 

 

 

 

[Signature]

 

 

 

 

Name:

 

Title:

 

 

 

 







Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

Taxpayer ID# (if applicable): ____________________________________________

 

  22

   

  

SECURITY AGREEMENT

SCHEDULES



 

 

 

 



  23

   



 

SCHEDULE A

Collateral

 

All collateral is stored at the Company’s principal place of business located at
1014 Old Spanish Trail Suite 60, Slidell, LA 70458..

 

The Company does not own any real estate

 

 

  24

   



 

SCHEDULE B

Permitted Liens

 

None

 

  25

   



 

SCHEUDULE C

Recordings

 

Delaware

 

  26

   



 

SCHEDULE D

Corporate Status

 

The Company is a Delaware corporation

 

  27

   



 

SCHEDULE E

Debtor Names

 

None

 

  28

   



 

SCHEDULE F

Patents

 

None

 

  29

   



 

SCHEDULE G

Government Account Debtors

 

None

 

  30

   



 

SCHEDULE H

Ownership Equity in other entities

 

None

  



  31

   



 

ANNEX A

to

SECURITY

AGREEMENT

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Security Agreement dated as of October 2, 2017 made by

R Squared Technologies, Inc.

and its Subsidiaries party thereto from time to time, as Debtors

to and in favor of

the Secured Parties identified therein (the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joiner to the Secured Parties referred to above, the undersigned shall (a) be an
Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder (except to the
extent such representation or warranty specifically refers to an earlier date).
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY
GRANTS TO THE SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE
FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE
WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

Attached hereto is an original Guaranty executed by the undersigned and
delivered herewith.

 

An executed copy of this Additional Debtor Joinder shall be delivered to the
Secured Parties, and the Secured Parties may rely on the matters set forth
herein on or after the date hereof. This Additional Debtor Joinder shall not be
modified, amended or terminated without the prior written consent of the Secured
Parties.

 

  32

   



 

IN WITNESS WHEREOF, the undersigned has caused this Joiner to be executed in the
name and on behalf of the undersigned.

 



[NAME OF SUBSIDIARY]

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Dated:

 

 



 

  33

   



 

FORM OF GUARANTY

 

1. Identification.

 

This Guaranty (the “Guaranty”), dated as of October 2, 2017, is entered into by
________________________a Delaware corporation (“Guarantor”), for the benefit of
the Collateral Agent identified below and the parties identified on Schedule A
hereto (each a “Lender” and collectively, the “Lenders”).

 

2. Recitals.

 

2.1 Guarantor is a direct or indirect subsidiary of R Squared Technologies Inc.,
a Delaware corporation (“Parent”). The Lenders have made and/or are making loans
to Parent (the “Loans”). Guarantor will obtain substantial benefit from the
proceeds of the Loans.

 

2.2 The Loans are and will be evidenced by certain Secured Convertible
Promissory Notes (collectively, “Note” or the “Notes”) issued by Parent on,
about or after the date of this Guaranty pursuant to a Securities Purchase
Agreement originally dated October 2, 2017 (as the same may be amended, the
“Securities Purchase Agreement”). The Notes issued to date are further described
on Schedule A hereto and were and or will be executed by Parent as “Borrower”
for the benefit of each Lender as the “Holder” thereof. The Collateral Agent is
authorized to amend Schedule A from time to time as appropriate to add as
“Lenders” persons and entities who become holders of Notes subsequent to the
date of the initial Closing and to include such information with respect to such
Lenders as is required or appropriate to be included thereon, and any such
amendment shall be conclusive of the information thereon absent manifest error

 

2.3 In consideration of the Loans made and to be made by Lenders to Parent and
for other good and valuable consideration, and as security for the performance
by Parent of its obligations under the Notes and as security for the repayment
of the Loans and all other sums due from Debtor to Lenders arising under the
Notes (collectively, the “Obligations”), Guarantor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to enter into this
Guaranty.

 

2.4 The Lenders have appointed Chase Financing Inc. as Collateral Agent pursuant
to that certain Security Agreement dated at or about the date of the Securities
Purchase Agreement (as the same may be amended, the “Security Agreement”), among
the Lenders and Collateral Agent.

 

2.5 Upper case terms employed but not defined herein shall have the meanings
ascribed to them in the Transaction Documents (as defined in the Securities
Purchase Agreement).

 

  34

   



 

3. Guaranty.

 

3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees,
jointly and severally with any other guarantor of the Obligations, the punctual
payment, performance and observance when due, whether at stated maturity, by
acceleration or otherwise, of all of the Obligations now or hereafter existing,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any insolvency, bankruptcy or
reorganization of Parent, whether or not constituting an allowed claim in such
proceeding), fees, commissions, expense reimbursements, liquidated damages,
indemnifications or otherwise arising under the Notes, Security Agreement, or
any other Transaction Document (as defined in the Securities Purchase Agreement)
(such obligations, to the extent not paid by Parent being the “Guaranteed
Obligations” and included in the definition of Obligations), and agrees to pay
any and all reasonable costs, fees and expenses (including reasonable counsel
fees and expenses) incurred by Collateral Agent and the Lenders in enforcing any
rights under the Guaranty set forth herein. Without limiting the generality of
the foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by Parent to Collateral
Agent and the Lenders, but for the fact that they are unenforceable or not
allowable due to the existence of an insolvency, bankruptcy or reorganization
involving Parent.

 

3.2 Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the Notes, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Collateral Agent or the Lenders
with respect thereto. The obligations of Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce such obligations,
irrespective of whether any action is brought against Parent or any other
guarantor or whether Parent or any other guarantor is joined in any such action
or actions. The liability of Guarantor under this Guaranty constitutes a primary
obligation, and not a contract of surety, and to the extent permitted by law,
shall be irrevocable, absolute and unconditional irrespective of, and Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

 

(a) any lack of validity of the Notes or any agreement or instrument relating
thereto;

  

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Notes, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to Parent or otherwise;

 

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of Parent; or

 

(e) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Collateral
Agent or the Lenders that might otherwise constitute a defense available to, or
a discharge of, Parent or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.

 

3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that Collateral Agent or the Lenders exhaust any
right or take any action against any Borrower or any other person or entity or
any Collateral. Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated herein and that the waiver
set forth in this Section 3.3 is knowingly made in contemplation of such
benefits. Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

  35

   



 

3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of the indefeasible
cash or other payment in full of the Guaranteed Obligations , (b) be binding
upon Guarantor, its successors and assigns, and (c) inure to the benefit of and
be enforceable by the Lenders and their successors, pledgees, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Guaranty (including, without limitation, all or any
portion of its Notes owing to it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
such Collateral Agent or Lender herein or otherwise.

 

3.5 Subrogation. Guarantor will not exercise any rights that it may now or
hereafter acquire against the Collateral Agent or any Lender or other guarantor
(if any) that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Collateral Agent or any Lender or other guarantor
(if any), directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full.

 

3.6 Maximum Obligations. Notwithstanding any provision herein contained to the
contrary, Guarantor’s liability with respect to the Obligations shall be limited
to an amount not to exceed, as of any date of determination, the amount that
could be claimed by Lenders from Guarantor without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

 

4. Miscellaneous.

 

4.1 Expenses. Guarantor shall pay to the Lenders, on demand, the amount of any
and all reasonable expenses, including, without limitation, reasonable
attorneys’ fees, reasonable legal expenses and reasonable brokers’ fees, which
the Lenders may incur in connection with exercise or enforcement of any the
rights, remedies or powers of the Lenders hereunder or with respect to any or
all of the Obligations.

 

4.2 Waivers, Amendment and Remedies. No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders. No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom, shall, in any event, be
effective unless contained in a writing signed by the Guarantor and the Majority
in Interest (as such term is defined in the Security Agreement) or Lenders
against whom such amendment, modification or waiver is sought, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. The rights, remedies and powers of the
Lenders, not only hereunder, but also under any other Transaction Documents and
under applicable law are cumulative, and may be exercised by the Lenders from
time to time in such order as the Lenders may elect.

 

  36

   



 

4.3 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by a reputable overnight courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (i) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below if delivered on a Business
Day during normal business hours, or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business
hours), (ii) on the first Business Day following the date deposited with an
overnight courier service with charges prepaid, or (iii) on the fifth Business
Day following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 





 

To Guarantor, to:

R Squared Technologies, Inc.

 

 

1040 Old Spanish Trail, Suite 60,

 

Slidell, LA 70458

 

 

Fax: 413-845-0739

 

 

 

With a copy by fax only to

 

 

(which shall not constitute notice):

[413-845-0739]

 

 

 

 

To the Collateral Agent:

Chase Financing, Inc.

 

 

c/o Elienberg & Krause LLP

 

 

11 East 44th Street, 19th Floor

 

 

New York, New York 10017

 

 

Fax: (212) 986-2399

 

 

 

To Lenders:

To the addresses and telecopier numbers set forth on Schedule A



   

Any party may change its address by written notice in accordance with this
paragraph.

 

4.4 Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Guaranteed
Obligations; (b) be binding upon Guarantor and its successors and permitted
assigns; and (c) inure to the benefit of the Lenders and their respective
successors and assigns. All the rights and benefits granted by Guarantor to the
Collateral Agent and Lenders hereunder and other agreements and documents
delivered in connection therewith are deemed granted to both the Collateral
Agent and Lenders. Upon the payment in full of the Guaranteed Obligations, (i)
this Guaranty shall terminate and (ii) the Lenders will, upon Guarantor’s
request and at Guarantor’s expense, execute and deliver to Guarantor such
documents as Guarantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.

 

4.5 Captions. The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.

 

  37

   



 

4.6 Governing Law; Jurisdiction; Venue; Severability. This Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts or choice of law. Any legal action or
proceeding against Guarantor with respect to this Guaranty may be brought in the
courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Guaranty, Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect. This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lenders, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought. For purposes of such rule or
statute, any other document or agreement to which Lenders and Guarantor are
parties or which Guarantor delivered to Lenders, which may be convenient or
necessary to determine Lenders’ rights hereunder or Guarantor’s obligations to
Lenders are deemed a part of this Guaranty, whether or not such other document
or agreement was delivered together herewith or was executed apart from this
Guaranty. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. Guarantor irrevocably appoints Parent its true and lawful agent for service
of process upon whom all processes of law and notices may be served and given in
the manner described above; and such service and notice shall be deemed valid
personal service and notice upon Guarantor with the same force and validity as
if served upon Guarantor.

 

4.7 Satisfaction of Obligations. For all purposes of this Guaranty, the payment
in full of the Obligations shall be conclusively deemed to have occurred when
the Obligations have been paid pursuant to the terms of the Notes and the
Securities Purchase Agreements.

 

4.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by electronic transmission.

 

4.9 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the this Guaranty and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Guaranty.

 

  38

   



 

4.10 Waiver of Automatic Stay. Guarantor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Guarantor, then the Lenders should be entitled to, among other relief to which
the Lenders may be entitled under the Transaction Documents and any other
agreement to which Guarantor and Lenders are parties (collectively, “Loan
Documents”) and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Lenders to exercise all of its rights and remedies pursuant to the Loan
Documents and/or applicable law. GUARANTOR EXPRESSLY WAIVES THE BENEFIT OF THE
AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, GUARANTOR
EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY
OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING,
WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION,
REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS
RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. Guarantor
hereby consents to any motion for relief from stay that may be filed by the
Lenders in any bankruptcy or insolvency proceeding initiated by or against
Guarantor and, further, agrees not to file any opposition to any motion for
relief from stay filed by the Lenders. Guarantor represents, acknowledges and
agrees that this provision is a specific and material aspect of the Loan
Documents, and that the Lenders would not agree to the terms of the Loan
Documents if this waiver were not a part of this Guaranty. Guarantor further
represents, acknowledges and agrees that this waiver is knowingly, intelligently
and voluntarily made, that neither the Lenders nor any person acting on behalf
of the Lenders has made any representations to induce this waiver, that
Guarantor has been represented (or has had the opportunity to by represented) in
the signing of this Guaranty and the Loan Documents and in the making of this
waiver by independent legal counsel selected by Guarantor and that Guarantor has
discussed this waiver with counsel.

 

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

  39

   



 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.

  

     



“GUARANTOR”

 

 

 

R Squared Technologies, Inc.

 

a Delaware corporation

 

 

 

By:

 

Its:

CEO

 



  

 

 

 

This Guaranty Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.

 

  40

   



 

SCHEDULE A TO GUARANTY

  



 

 



 

  41

   



 

ANNEX B

to

SECURITY

AGREEMENT

 

THE COLLATERAL AGENT

 

1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (the “Agreement”), by their
acceptance of the benefits of the Agreement, hereby designate Chase Financing,
Inc. (“Collateral Agent”) as the Collateral Agent to act as specified herein and
in the Agreement. Each Secured Party shall be deemed irrevocably to authorize
the Collateral Agent to take such action on its behalf under the provisions of
the Agreement and any other Transaction Document (as such term is defined in the
Notes) and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Collateral Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Collateral Agent may perform any of its duties hereunder
by or through its agents or employees.

 

2. Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement. Neither the
Collateral Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Document a fiduciary relationship in respect of any Debtor or any
Secured Party; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

 

3. Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Debtors,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Collateral Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter. The Collateral Agent shall not be responsible to the Debtors or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.

 

  42

   



 

4. Certain Rights of the Collateral Agent. The Collateral Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties. To the extent practical, the Collateral Agent shall request
instructions from the Secured Parties with respect to any material act or action
(including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of Secured Parties holding a majority in
principal amount of Notes (based on then-outstanding principal amounts of Notes
at the time of any such determination); if such instructions are not provided
despite the Collateral Agent’s request therefor, the Collateral Agent shall be
entitled to refrain from such act or taking such action, and if such action is
taken, shall be entitled to appropriate indemnification from the Secured Parties
in respect of actions to be taken by the Collateral Agent; and the Collateral
Agent shall not incur liability to any person or entity by reason of so
refraining. Without limiting the foregoing, (a) no Secured Party shall have any
right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or refraining from acting hereunder in accordance with
the terms of the Agreement or any other Transaction Document, and the Debtors
shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing and (b)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.

 

5. Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Debtors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

 

6. Indemnification. To the extent that the Collateral Agent is not reimbursed
and indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to their initially
purchased respective principal amounts of Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Agreement or any other Transaction Document,
or in any way relating to or arising out of the Agreement or any other
Transaction Document except for those determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction to have resulted
solely from the Collateral Agent’s own gross negligence or willful misconduct.
Prior to taking any action hereunder as Collateral Agent, the Collateral Agent
may require each Secured Party to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Collateral Agent for costs
and expenses associated with taking such action.

 

  43

   



 

7. Resignation by the Collateral Agent. 

 

(a) The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 5 days’ prior written notice (as provided in the Agreement) to the
Debtors and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.

 

(b) Upon any such notice of resignation, the Secured Parties, acting by
a Majority in Interest, shall appoint a successor Collateral Agent hereunder.

 

(c) If a successor Collateral Agent shall not have been so appointed within said
5-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 5-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Debtors on demand.

 

8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to its security interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement) and (ii) that such Secured Party has no other rights
with respect to the Collateral other than as set forth in this Agreement and the
other Transaction Documents. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Agreement. After any retiring Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of the Agreement including
this Annex B shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent.





 

44

